CARYER, J.
In this case we are not satisfied to render any final judgment on the present state of the record—the evidence not showing to our satisfaction either that plaintiff was or was not injured to such extent as totally or partially to disable him from doing work of a reasonable character and not showing sufficiently the nature and extent of the scars which the' district judge apparently regarded as a disfigurement entitling plaintiff to compensation under subsection (e) of section 8 of the Workmen’s Compensation Law— and think that the purposes of justice will *188be subserved by remanding the case for a new trial.
It is accordingly decreed that the judgment of the lower court is set aside and the case remanded for a new trial.